Citation Nr: 1607888	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1952 to December 1956.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss, tinnitus and tinea pedis.  

In January 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.

The case was remanded by the Board in May 2014 for additional development of the evidence.  This was accomplished.  By rating decision dated in September 2014, service connection was awarded for tinea pedis.  

The issue of an increased rating for tinea pedis has been raised by the record in a February 2016 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  Tinnitus was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  

2.  Tinnitus was neither incurred in nor aggravated by service nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An April 2011 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in August 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss or tinnitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered to be a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Hearing Loss and Tinnitus 

The Veteran is claiming service connection for hearing loss and tinnitus.  During the Board hearing before the undersigned, the Veteran testified that he had been exposed to the acoustic trauma of jet aircraft engines on a daily basis while he was on active duty.  He stated that he was exposed to aircraft noise on a daily basis and that he was exposed to further acoustic trauma of plastic explosives while on active duty.  He further stated that he first noted a buzzing in his ears a year or two following his discharge from service, which was the first time he noticed any hearing loss or tinnitus.  

After review of the record, the Board finds that the preponderance of the evidence does not support the award of service connection for either hearing loss or tinnitus.  In this regard, it is noted that review of the Veteran's STRs shows no complaint or manifestation of hearing loss or tinnitus.  On examination for separation from service, the Veteran reported no history of ear trouble.  Clinical evaluation of the ears and eardrums was normal.  Audiometric testing was not performed.  Hearing of whispered and spoken voice was recorded as 15/15 bilaterally.  

Post-service medical evidence includes VA outpatient treatment records dated in 2010 and 2011 that are without complaint or manifestation of hearing loss or tinnitus.  An examination was conducted by VA in July 2011.  At that time, pure tone threshold levels were shown to be as follows:

Hertz
500
1000
2000
3000
4000
Left ear
40
40
45
50
60
Right ear
40
40
75
75
75

Speech recognition scores were considered to be too unreliable to score.  The examiner explained that the Veteran consistently responded with rhyming words during the speech recognition testing.  It did not appear that the Veteran had put forth his best effort.  The diagnoses were sensorineural hearing loss of each ear.  The examiner was requested to render an opinion regarding whether the current bilateral hearing loss and tinnitus were related to noise exposure in service, when considered along with the Veteran's military occupational specialty, civilian employment and personal activities.  The examiner opined that it was less likely as not that the Veteran's current hearing loss was related to noise exposure while inservice as there was no preponderance of evidence to suggest the hearing loss was incurred while in service.  It was noted that whispered voice tests were within normal limits bilaterally and that the Veteran's military occupational specialty (MOS) was as an "Admin Clerk."  The Veteran stated that he was only around flight line noise when he needed to deliver a message.  He stated that the majority of the time, he worked indoors in an office.  He did not affirm that he noticed hearing loss while still in service.  The first documented evidence of hearing loss was the current examination, which was 55 years after his separation from service.  Regarding tinnitus, the examiner opined that it was also less likely as not that tinnitus was related to noise exposure while in service.  This was based on a lack of evidence to show that the Veteran actually had a history of tinnitus, including VA medical records dating from 2001 wherein the Veteran gave no reports of tinnitus.  

An examination was conducted by VA in August 2014.  After audiometric testing, the examiner indicated that neither the pure tone thresholds nor the speech discrimination scores were found to be valid.  This invalidity was due to unreliable speech and puretone results, inconsistent speech reception threshold to puretone average crosscheck.  It was elaborated that minimal response levels to spondee words were obtained at 50 dB for the right ear and 48 dB for the left ear.  The puretone average was 73 dB in the right ear and 63 dB in the left ear.  The examiner explained that puretone averages and speech reception thresholds were considered to be reliable with no greater than a 6 to 8 dB difference between these values.  In this case, the difference was 23 dB in the right ear and 15 dB in the left ear.  The Veteran did not provide responses during speech discrimination testing and was instructed to repeat the word and, if he did not understand the word, he was to make a guess.  On testing, the Veteran only repeated four words per ear and had otherwise remained silent.  In consequence of the invalid responses, the examiner diagnosed normal hearing in each ear.  Regarding tinnitus, the examiner stated that the Veteran reported having a small ringing "pretty much all the time."  He stated that he did not recall when it had first started.  The examiner stated that no opinion could be provided regarding the etiology of tinnitus without resorting to speculation.  This was because the threshold specific information could not be obtained with any degree of certainty and it would be speculation to provide an opinion regarding the etiology of the tinnitus when it was unclear whether there was any hearing loss due to the unreliable testing and that tinnitus was a known symptom associated with hearing loss.  

The evidence of record shows no complaint or manifestation of hearing loss or tinnitus while the Veteran was on active duty.  While he was exposed to acoustic trauma in service, the examiner in 2011 opined that there was insufficient evidence to establish that the hearing loss and tinnitus were the result of this acoustic trauma.  While this was found to be insufficient for rating purposes, the attempt to obtain another examination was not successful.  Specifically, the examiner gave valid scientific reasons why the audiometric testing was invalid.  It is noted that the examiner in 2011 noted that the Veteran had not put forth his best efforts for the examination.  These inconsistencies are analogous to the statement that the failure of the Veteran to participate in any scheduled VA examination could result in the denial of his claim, a regulation of which the Veteran was advised in the Board's May 2014 remand.  See 38 C.F.R. § 3.655 (2015).  This provision requires that, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Id.  In this case, the record does not provide a nexus between the claimed in-service disease or injury and the present disease or injury.  Adequate VA efforts have been taken to obtain valid nexus opinions.  As such, there is no basis for the establishment of service connection.  Hickson 12 Vet. App. at 247.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hearing loss or tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


